Case 2:09-cr-00320-AJS Document 164 Filed 04/22/19 Page 1of1

AO 471 (Rev. 01/09) Order to Detain a Defendant Temporarily Under 18 U.S.C. § 3142(d)

UNITED STATES DISTRICT COURT

 

for the
WESTERN DISTRICT OF PA
United States of America )
HARDY CARROLL LLOYD Case No. CR. 09-320
Defendant 5

ORDER TO DETAIN A DEFENDANT TEMPORARILY UNDER 18 U.S.C, § 3142(d)

At the time of the alleged offense, the defendant was not a United States citizen or a person lawfully admitted for
permanent residence, or, alternatively, the defendant was on release pending trial for a state or federal felony; on release
after conviction for any type of offense, state or federal; or on probation or parole. This court finds that the defendant, if
released, may flee or pose a danger to another person or the community.

(7 a, 1 &/b CAR on VE SOLAS OG
The attorney for the government is directed to notify the appropriate court, probation or parole officer, state or
local law enforcement officer, or the United States Citizenship and Immigration Services so that a detainer may be placed
on the defendant or custody may be transferred. If no action is taken by the above date, the defendant must be brought
before this court on that date for further proceedings.

Date: 04/19/2019 Cat G. eI,

Judge's signature

ae IS ORDERED: The a lise be de 1a ined tem cero pages 18 U.S.C. § 3142(d) until (dare)

ROBERT C. MITCHELL, U.S. MAGISTRATE JUDGE

 

Printed name and title
